         Case 1:20-cv-02681-AT Document 1 Filed 06/25/20 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

  URIEL FRANCO,               )
                              )
             Plaintiff,       )
                              )
        v.                    )                 CIVIL ACTION FILE NO.
                              )
  STRICTLY TRAILER REPAIR, )                   JURY TRIAL DEMANDED
  INC, and NICKOLOS BASALONE, )
                              )
             Defendants.      )

                                  COMPLAINT

      Plaintiff Uriel Franco (“Plaintiff” or “Franco”), brings this complaint against

Defendants Strictly Trailer Repair, Inc. and Nickolos Basalone (Defendant STR and

Defendant Basalone) for damages and other relief for violations of the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), for breach of contract, for

quantum meruit, for breach of Plaintiffs’ duty of good faith and fair dealing, for

attorney’s fees, and for interest. Plaintiff worked for Defendants for roughly 18

months until its closure in January 2019. Despite repeated requests to Defendant

Basalone, Plaintiff was never compensated for his final two weeks of work, nor for

43 hours of vacation time.




                                         1
         Case 1:20-cv-02681-AT Document 1 Filed 06/25/20 Page 2 of 11




                                 THE PARTIES

                                        1.

      Plaintiff is a resident of Atlanta and was been employed as a terminal manager

by Defendants from July 2017 through January 2019.

                                        2.

      Defendant STR was a foreign for-profit corporation with its principal place of

business in Illinois. Defendant STR formerly operated a business at 1952 Moreland

Ave SE, Atlanta, GA 30316. At relevant times, Defendant STR was engaged in

interstate commerce and upon information and belief, had annual sales made or

business done in excess of $500,000 and at all relevant times employed at least two

persons. Also, at all relevant times, Defendant STR was an employer engaged in

interstate commerce within the meaning of the FLSA, 29 U.S.C. § 203(d). Plaintiff

was engaged in work constituting engagement in interstate commerce or work

relating thereto.

                                        3.

      Defendant Basalone was the owner and chief officer of Defendant STR who

principal residence is believed to be at 7006 Richmond Ave, Darien, IL 60559.

Defendant Basalone had responsibility for compensating plaintiff for the work he

performed.

                                        4.

      Defendant Basalone controlled virtually every aspect of the day to day
                                         2
         Case 1:20-cv-02681-AT Document 1 Filed 06/25/20 Page 3 of 11




operations of Defendant STR, including but not limited to hiring and termination

decisions and employee compensation.


                          JURISDICTION AND VENUE

                                           5.

      This Court has jurisdiction of the FLSA claims pursuant to 28 U.S.C. § 1331,

and of all other claims under 28 U.S.C. § 1367.

                                           6.

      Venue is proper in this district and division pursuant to 28 U.S.C. § 1391

because Defendant STR resided at 1952 Moreland Ave SE, Atlanta, GA 30316 and

Plaintiff was employed by Defendant STR at that location, where substantially all of

the acts giving rise to this claim occurred.

                            STATEMENT OF FACTS

                                           7.

      Plaintiff was employed as terminal manager by Defendants.

                                           8.

      In January 2019, Defendants ceased operations in Atlanta while Plaintiff was

in their employ.


                                           9.

      Plaintiff never received payment for his final two weeks of work, representing

$1,900 in unpaid wages.

                                           3
            Case 1:20-cv-02681-AT Document 1 Filed 06/25/20 Page 4 of 11




                                          10.

       Plaintiff never received payment for paid vacation hours to which he is legally

entitled.


                                          11.

       Plaintiff has on numerous occasions since his employment by Defendant

Basalone requested that he be paid the wages due to him.


                                          12.

       Defendant Basalone did not respond to Plaintiff and then subsequently refused

to make payment of the sums due after receiving correspondence from Plaintiff’s

undersigned counsel.


                                          13.

       Defendants have still not paid Plaintiff for either his final two weeks of work

or for his vacation time.


                                      COUNT I

                     FLSA MINIMUM WAGE VIOLATIONS

                                          14.

       Plaintiff incorporates by reference all previous paragraphs as if fully set forth

herein.




                                           4
           Case 1:20-cv-02681-AT Document 1 Filed 06/25/20 Page 5 of 11




                                         15.

      Defendants were at all relevant times employers as defined by 29 U.S.C. §

203 (d).


                                         16.

      Defendant Strictly Trailer Repair was at all relevant times an enterprise as

defined by 29 U.S.C. § 203 (s) (1).

                                         17.

      Plaintiff was to be compensated in an amount at least equal to the minimum

wage as set forth in 29 U.S.C. § 206.


                                         18.

      Defendants willfully refused to pay Plaintiff a minimum wage for his final

two weeks of work in violation of the foregoing code section.


                                         19.

      Plaintiff is entitled to back pay for liquidated damages in the amount of $580

and attorneys’ fees and costs incurred in connection with this claim.


                                         20.

      As an employer within the definition of 29 U.S.C. § 203 (d), Defendant

Basalone is personally liable for any damages awarded in connection with this claim.




                                         5
          Case 1:20-cv-02681-AT Document 1 Filed 06/25/20 Page 6 of 11




                                     COUNT II

                           BREACH OF CONTRACT
                                         21.

      Plaintiff incorporates by reference all previous paragraphs as if fully set forth

herein.


                                         22.

      At the outset of their employment relationship, Defendants entered into a

legally binding agreement with Plaintiff to compensate him for the work he

performed him.


                                         23.

      At Defendants’ direction, Plaintiff worked and was not paid for the last two

weeks of his employment representing $1,900 in unpaid wages.


                                         24.

      At the outset of their employment relationship, Defendants entered into a

legally binding agreement with Plaintiff allotting him paid vacation days.


                                         25.

      By the time of Defendant Strictly Trailer Repair’s dissolution, Plaintiff had

taken 43 hours of paid vacation in accordance with the foregoing agreement for

which he has never been compensated, in the amount of $1,021.25.


                                          6
          Case 1:20-cv-02681-AT Document 1 Filed 06/25/20 Page 7 of 11




                                          26.

      Defendants breached their contract with Plaintiff to compensate him for the

work he performed.


                                          27.

      Defendants breached their contract with Plaintiff to compensate him for the

vacation time he took.


                                          28.

      Plaintiff seeks all damages arising from Defendants’ breach, including

interest, costs and attorneys’ fees.


                                       COUNT III

                               QUANTUM MERUIT

                                          29.

      Plaintiff incorporates by reference all previous paragraphs as if fully set forth

herein.


                                          30.

      Plaintiff rendered valuable services to Defendant for which he was not

compensated.


                                          31.

      Plaintiff is entitled to renumeration for the reasonable value of the work


                                           7
          Case 1:20-cv-02681-AT Document 1 Filed 06/25/20 Page 8 of 11




rendered to Defendants for their benefit under the doctrine of quantum meruit.


                                    COUNT IV

  VIOLATION OF COVENANT OF GOOD FAITH AND FAIR DEALING

                                         32.

      Plaintiff incorporates by reference all previous paragraphs as if fully set forth

herein.


                                         33.

      Defendants had knowledge of their contractual duty to remunerate Plaintiff in

accordance with their contract.


                                         34.

      In numerous subsequent communications between both Plaintiff and

Defendant Basalone, and Defendant Basalone and Plaintiff’s counsel, Defendant

Basalone acknowledged his obligation to compensate Plaintiff for the work which

forms the basis of this claim, but nevertheless refused to do so.


                                         35.

      Defendants have violated their duties of good faith and fair dealing with

regard to the contract at issue and are liable to Plaintiff for all damages, including

interest, attorneys’ fees and costs incurred in connection with this claim.




                                          8
          Case 1:20-cv-02681-AT Document 1 Filed 06/25/20 Page 9 of 11




                                     COUNT V

                          EXPENSES OF LITIGATION
                                         36.

      Plaintiff incorporates by reference all previous paragraphs as if fully set forth

herein.


                                         37.

      Plaintiff seeks an award of all expenses of litigation under O.C.G.A. § 13-6-

11.


                                         38.

      Defendants have acted in bad faith, has been stubbornly litigious, and has

caused the Plaintiff unnecessary trouble and expense by refusing to pay what

Defendants clearly owe.


                                    COUNT VI
                                    INTEREST

                                         39.

      Plaintiff incorporates by reference all previous paragraphs as if fully set forth

herein.


                                         40.

      Plaintiff is entitled to and seeks interest on the amounts due at the time of

termination of his employment ($2,921.25) under O.C.G.A. § 13-6-13 at the legal

                                          9
         Case 1:20-cv-02681-AT Document 1 Filed 06/25/20 Page 10 of 11




rate of interest.


       WHEREFORE Plaintiff requests judgment in its favor on each count in this

Complaint and demands:


   1. A Jury Trial;


   2. Judgment in Plaintiff’s favor and against Defendants under all claims in this

       Complaint;


   3. Order Defendants to make whole Plaintiff by providing him with out-of-

       pocket losses as well as back pay in an amount equal to the sum of wages, all

       in an amount to be proven at trial;


   4. Statutory damages and penalties under the FLSA;


   5. Grant Plaintiff liquidated and punitive damages for Defendants’ willful and

       intentional violations;


   6. Grant Plaintiff his reasonable attorney’s fees and all other fees and costs

       associated with this action;


   7. Prejudgment interest; and


       Such other and further relief as is just and proper.



                                             10
  Case 1:20-cv-02681-AT Document 1 Filed 06/25/20 Page 11 of 11




This 25th day of June, 2020,




                                    /s/ James M. McCabe
                                    James M. McCabe
                                    Georgia Bar No. 724618
                                    The McCabe Law Firm, LLC
                                    3355 Lenox Road
                                    Suite 750
                                    Atlanta, GA 30326
                                    Office: (404) 250-3233
                                    Fax: (404) 400-1724
                                    jim@mccabe-lawfirm.com

                                    Attorney for Plaintiff




                               11
